Citation Nr: 0911557	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO. 07-10 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, 
including coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service, including from December 
1975 until August 1982, and 17 years and 2 months of prior 
service. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development. Prior to 
the Remand, this matter was before the BVA on appeal from a 
September 2006 rating decision.

The record indicates that two Statements of the Case were 
sent to the Veteran, one in March 2007 and the other in April 
2007. The record does not indicate that the Veteran was 
prejudiced by the issuance of the two Statements of the Case 
and that the second one should have been labeled as a 
Supplemental Statement of the Case. 


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's heart disorder, including CAD, is related to his 
active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart disorder, including CAD, have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2006 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date. With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and identified private medical 
records. The Veteran has submitted statements. The Board 
further notes that in accordance with the May 2008 Remand,  a 
VA medical examination was provided in September 2008.  This 
examination was conducted for the specific purpose of 
determining whether the Veteran has a cardiovascular disorder 
that was incurred in, or as a result of, service.

The record reflects the Veteran's representative, in the Post 
Board Remand Informal Hearing Presentation, has indicated 
that a new VA examination is necessary to provide a definite 
opinion as to the etiology of the Veteran's CAD.  However, 
there is no duty on the part of VA to provide another medical 
examination because the September 2008 VA examination was 
complete and is adequate for the purpose of evaluating the 
Veteran's claim.  Indeed, as will be described in detail 
later herein, the September 2008 VA examination report 
explained that a medical opinion linking the Veteran's 
current is not possible without resort to speculation.

Moreover, as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorder is related to his military service.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular-renal disease, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran essentially contends that he developed a heart 
disorder shortly after his retirement from service, as 
indicated in his April 2007 VA Form 9.

The Veteran's service treatment records (STRs) do not 
indicate that he ever complained of or was treated for a 
heart disorder. Indeed, he has not contended to have had a 
heart disorder in service; rather, he has reported that he 
was diagnosed with it within a few months of his retirement 
from service.

A VA examination was provided following the Veteran's 
discharge, in December 1982. The examiner noted that he had a 
history of hypertension in 1975, which was believed to be due 
to stress. The Veteran had no history of medication. He gave 
a history of left anterior chest pains since about 2 weeks 
previously, mostly occurring at night, which lasted for a few 
seconds to less than a minute. He had no associated symptoms, 
such as accompanying signs such as sweating, a pressure 
feeling, or choking. He had no exertional chest pain. The 
examiner found his heart to have a regular sinus rhythm, with 
no murmurs or thrills. The Veteran had normal heart sounds. 

The Veteran's private medical records, including from Dr. 
L.E.V. and Dr. M.D., generally noted diagnoses and treatment 
for a heart disorder, with the earliest records being decades 
following his discharge.  The private medical records do not 
provide any medical opinions as to the etiology of his heart 
disorder.

The Veteran's VA outpatient treatment records similarly 
indicted diagnoses of and treatment for a heart disorder, 
without any indication that such diagnoses were made in the 
year following service. They also do not provide any medical 
opinions as to the etiology of his heart disorder.

A VA examination was provided in September 2008, which 
included a review of the claims file and medical records. The 
examiner noted that the Veteran was diagnosed with a heart 
disorder in 1998 and underwent cardio catheter and stent 
placement. However, the Veteran had previously been found to 
have an EKG (electrocardiogram) from 1982 which showed 
nonspecific changes, shortly after he retired from service. 

The examiner further noted that the Veteran required 
continuous medication, but that there was no history of 
syncope, fatigue, angina, dizziness, or dyspnea. The stress 
test results were 8 METs (metabolic equivalent). 

The September 2008 VA examiner diagnosed the Veteran with a 
heart disorder, but found that he could not resolve the issue 
of whether the Veteran's heart disorder was related to 
service without resorting to mere speculation. The examiner 
noted that based on a review of all the medical records, 
history, and physical examination, the Veteran had some 
cardiac complaints and definitely had an abnormal EKG in 1982 
while in service. However, he retired shortly afterwards and 
did not complete a cardiac work up while in the military to 
clarify if there was a heart condition at that time or not. 

No medical evidence is of record indicating that the 
Veteran's heart disorder is due to service. His STRs, private 
medical records, and VA outpatient treatment records are 
generally silent as to providing any medical opinions as to 
the etiology of his heart disorder. Furthermore, the 
September 2008 VA examiner found that she could not determine 
the etiology of the Veteran's heart disorder without relying 
on speculation. The award of benefits may not be predicated 
on a resort to speculation or remote possibility. 38 C.F.R. § 
3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the Veteran held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative). The Board does not 
find this statement to be probative and thus is not 
sufficient to support the claim. Thus there is no competent 
medical opinion of record holding that the Veteran's heart 
disorder is due to his service. 

Furthermore, the record does not indicate that even if the 
Veteran was found to have had a heart disorder that was 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309. The 
September 2008 VA examiner reported that the Veteran's 
history was negative for dyspnea, fatigue, angina, dizziness, 
or syncope, which would be indicative of a 10 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7005, for 
arteriosclerotic heart disease (CAD).  Although the September 
2008 VA examiner noted that the Veteran is currently being 
treated with continuous medication, there is no evidence that 
he was treated with continuous medication at that time, for a 
10 percent evaluation. 38 C.F.R. § 4.104, Diagnostic Code 
7005.  Furthermore, under 38 C.F.R. § 4.100(b), even if the 
requirement for a 10 percent rating is met based on the need 
for continuous medication, METs testing is still required 
unless there is medical contraindication, the left 
ventricular ejection fraction (LVEF) has been measured and is 
50 percent or less, chronic congestive heart failure was 
present, there has been more than one episode of congestive 
heart failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis. No such findings 
are of record to support a heart disorder manifestation to a 
compensable degree. 

Thus, the record neither indicates that the Veteran had a 
heart disorder while in service or due to service, or that he 
had a heart disorder to a compensable degree within one year 
following his service. The only other evidence provided as to 
the Veteran's claim is his belief that his heart disorder 
developed within months following his discharge from service. 
Although the Veteran can provide testimony as to his own 
experiences and observations, the factual question of if his 
disorder can be attributed to his service or was manifested 
to a compensable degree following service is a medical 
question, requiring a medical expert. The Veteran is not 
competent to render such an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159. The Veteran does 
not have the requisite special medical knowledge necessary 
for such opinion evidence. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for 
service connection for a heart disorder, including CAD, is 
denied. 


ORDER

Service connection for a heart disorder, including CAD, is 
denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


